COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Bradley Jared Barton v. Office of Attorney General

Appellate case number:     01-19-00677-CV

Trial court case number: 2018-84841

Trial court:               309th District Court of Harris County


       Appellant Bradley Jared Barton and appellee the Office of the Attorney General of Texas
attached exhibits to their respective briefs that contain unredacted, sensitive information. See TEX.
R. APP. P. 9.8(b), 9.9. Accordingly, we strike Exhibit A to appellant’s brief and Exhibits A-E to
appellee’s brief. Although we are striking the appendices, the individual documents are already
included in the clerk’s record or supplemental clerk’s record filed in this case. Appellant and
appellee may file a redacted version of their respective appendix that complies with the Texas
Rules of Appellate Procedure. The revised appendices, if any, are due by August 19, 2021.


       It is so ORDERED.


Judge’s signature: ____/s/ Veronica Rivas-Molloy___________________________________
                   Acting individually


Date: August 10, 2021